MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       FILED
regarded as precedent or cited before any                              Dec 23 2020, 10:01 am
court except for the purpose of establishing
                                                                            CLERK
the defense of res judicata, collateral                                 Indiana Supreme Court
                                                                           Court of Appeals
estoppel, or the law of the case.                                            and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEY FOR APPELLEE
Kristina L. Lynn                                        Jay T. Hirschauer
Lynn Law Office, P.C.                                   Hirschauer & Hirschauer
Wabash, Indiana                                         Logansport, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Tracy Haney Mills,                                      December 23, 2020
Appellant-Respondent,                                   Court of Appeals Case No.
                                                        20A-DR-1340
        v.                                              Appeal from the Wabash Superior
                                                        Court
Scott Haney,                                            The Honorable William C.
Appellee-Petitioner                                     Menges, Jr., Special Judge
                                                        Trial Court Cause No.
                                                        85D01-0001-DR-3




Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-DR-1340 | December 23, 2020               Page 1 of 7
                                                   Case Summary
[1]   Tracy Haney Mills (Mother) filed a motion for an order requiring her ex-

      husband Scott Haney (Father) to contribute to the college expenses of their

      daughter (Daughter). After several hearings, the trial court denied the motion,

      finding that Daughter had repudiated her relationship with Father. Mother

      now appeals, claiming that the trial court’s finding is erroneous. We affirm.


                                      Facts and Procedural History
[2]   The relevant facts most favorable to the trial court’s ruling are as follows.

      Mother and Father had two children, including Daughter, who was born in

      April 1997. Mother and Father’s marriage ended acrimoniously in August

      2001, and Mother had custody of the children. Father paid child support, but

      Mother repeatedly frustrated his visitation efforts, even after being found in

      contempt in January 2006, and he ultimately stopped visiting the children in

      2007 or 2008. 1 Father has not spoken to Mother since 2001, and he has not had

      a conversation with Daughter since approximately 2013.




      1
          At the July 2017 hearing, Father testified,

               It was every time I came to Indiana [from Pennsylvania] to pick up my child or my children, I
               had to go and call [Father’s attorney] on a Friday afternoon. I had to be here on Thursday to
               try to do it, and then I would have to get an emergency petition from the court and have a
               Sheriff come out to their house and pick up the children or, or escort them to me. That’s why it
               got to be every single time, and, and that is why it ended up not being me coming to see my
               kids. It wasn’t because I didn’t love them. My God! It was every single time I came over here
               it was constantly, constantly, it was costing me $600.00 to drive over here and back and another
               $500.00 or so to pay [the attorney] to, to go, to get an emergency petition, and that is why. I
               just said I can’t keep doing this.
      Tr. Vol. 2 at 53.

      Court of Appeals of Indiana | Memorandum Decision 20A-DR-1340 | December 23, 2020                   Page 2 of 7
[3]   In 2016, Mother filed a motion for an order requiring Father to assist Daughter

      with her college expenses. The trial court held hearings in July 2017, July 2018,

      and June 2020. In July 2017, Daughter was attending college and living with

      Mother but was considered emancipated for child support purposes. Both

      Father and Daughter stated that they had no relationship. Daughter testified

      that Father had not called or written her in the last five years and that she had

      called him, but “he doesn’t answer. It’s my stepmom who answers.” Tr. Vol. 2

      at 45. Father testified that no one contacted him before Daughter started

      college and that he had received no information regarding where she was going

      to school, her grades, or financial aid. He stated that he wanted to “re-establish

      a relationship” with Daughter, but that he did “not want to pay for the college

      right at this time.” Id. at 49, 50.


[4]   At the July 2018 hearing, Father testified that Daughter had not talked to him

      since the last hearing. He stated that just before the current hearing began, he

      walked by Mother, Daughter, and her stepfather, and Daughter “didn’t say a

      word to” him. Id. at 80. When asked if he said anything to her, Father replied

      that he did not but observed, “She is now twenty-one. She could have walked

      over and said hi to me too.” Id. at 83. He stated that he did not think that it

      was “appropriate” for him to pay for Daughter’s college expenses. Id. at 79.


[5]   At the June 2020 hearing, Daughter did not appear. Mother testified that

      Daughter had not had any contact with Father since the last hearing. Father

      testified that he briefly saw Daughter in court while waiting for a hearing that



      Court of Appeals of Indiana | Memorandum Decision 20A-DR-1340 | December 23, 2020   Page 3 of 7
      was ultimately cancelled 2 but had not had any communication with her since.

      At the conclusion of the hearing, the trial court ruled from the bench as follows:


              I think in this particular case what is the final deciding factor, is
              that [Daughter] and [Mother] have known for two and a half to
              three years, maybe longer, that [Father’s] defense to their request
              to college expenses was the law as established in the McKay case
              [McKay v. McKay, 644 N.E.2d 164 (Ind. Ct. App. 1994)] about
              the repudiation of the parent-child relationship. Early on, we can
              get into all kind of interesting arguments as to who started this,
              but it would have been extremely simple if she desired and had
              any desire for a relationship for [Daughter] to reach out, if
              nothing more than to send a birthday card, or a Christmas card,
              or her grades, or copies of her diplomas, or anything else that she
              was doing, but she chose not to. I think that confirms the
              contention, [Father’s] contention from the beginning, that she
              has in fact repudiated the parent-child relationship between her
              and him. I think under the, under the McKay case, [Father] has
              not [sic] obligation then to provide college expenses and we will
              show that [Mother’s] Motion for College Expenses is denied.


      Id. at 108. Mother now appeals.


                                      Discussion and Decision
[6]   Mother argues that the trial court erred in denying her motion for college

      expenses. “[I]n Indiana, ‘there is no absolute legal duty on the part of parents




      2
       Father testified that Daughter “came over to me, uh, and said, kind of laughed and went, we’re not going,
      or we’re not having a hearing today, kind of smirky and kind of laughing about it.” Tr. Vol. 2 at 103-04.
      When questioned whether he asked Daughter “if she wanted to go get lunch or something[,]” Father replied,
      “I did not. I had a ten and a half, almost eleven-hour drive going back home. I had just driven in that
      morning and then, uh, with no court going, I had to turn around and drive all the way back.” Id. at 105.

      Court of Appeals of Indiana | Memorandum Decision 20A-DR-1340 | December 23, 2020              Page 4 of 7
to provide a college education for their children.’” Cunningham v. Barton, 139

N.E.3d 1081, 1088 (Ind. Ct. App. 2019) (quoting McKay, 644 N.E.2d at 166).

“Indiana law provides that a court may enter an educational support order for a

child’s education at a post-secondary educational institute, but repudiation of a

parent by a child is recognized as a complete defense to such an order.” Kahn v.

Baker, 36 N.E.3d 1103, 1112 (Ind. Ct. App. 2015) (citing Ind. Code § 31-16-6-

2(a)(1) and McKay, 644 N.E.2d at 166), trans. denied. 3 “Repudiation is defined

as a child’s complete refusal to participate in a relationship with his parent.”

Cunningham, 139 N.E.3d at 1088. “In determining whether a child has

repudiated a parent, the trial court’s focus is on the child’s actions after reaching

the age of majority.” Id. “Just as divorcing parents run the risk of alienating

their children, adult children who willfully abandon a parent must be deemed to

have run the risk that such a parent may not be willing to underwrite their

educational pursuits.” McKay, 644 N.E.2d at 167 (quoting Milne v. Milne, 556

A.2d 854, 865 (Pa. Super. Ct. 1989), appeal denied).


        By college age, children of divorced parents must be expected to
        begin to come to terms with the reality of their family’s situation.
        They must begin to realize that their attitudes and actions are
        their individual responsibilities. Whatever their biases and
        resentments, while one can understand how they got that way,




3
  Because repudiation is a defense to an educational support order, Father had the burden of proof on that
issue, contrary to what Father asserts in his brief. See Cunningham, 139 N.E.3d at 1089 (“Although Mother
carried the burden of proof on her petition [for college expenses], Father had the burden of proof on his
repudiation defense to show that Children had repudiated their relationship with him ….”).

Court of Appeals of Indiana | Memorandum Decision 20A-DR-1340 | December 23, 2020                Page 5 of 7
              when they become adults it is no longer appropriate to allow
              them to stay that way without consequence.


      Id. (quoting Milne, 556 A.2d at 861). 4


[7]   “A trial court’s decision to deny college expenses is reviewed for an abuse of

      discretion.” Lovold v. Ellis, 988 N.E.2d 1144, 1149 (Ind. Ct. App. 2013). “An

      abuse of discretion occurs when a trial court’s decision is against the logic and

      effect of the facts and circumstances before the court or if the court has

      misinterpreted the law.” Id. at 1150. “When reviewing a decision for an abuse

      of discretion, we consider only the evidence and reasonable inferences favorable

      to the judgment.” Id. “[T]his court will affirm a trial court’s decision regarding

      repudiation as long as there is evidence in the record that supports it.” Id. at

      1151.


[8]   There is ample evidence in the record that supports the trial court’s finding of

      repudiation in this case. Mother actively thwarted Father’s relationship with

      Daughter during her childhood, and when Daughter became an adult, she took

      no steps to rekindle it. At the July 2017 hearing, Daughter claimed that she had

      unsuccessfully attempted to call Father, but she did not testify as to how

      recently or how often, and the trial court was not obligated to credit her

      testimony in any event. Father had received no information from Daughter




      4
        These excerpts from McKay refute Mother’s assertion that “the burden is upon the parent” to repair his
      relationship with his child. Appellant’s Br. at 13.

      Court of Appeals of Indiana | Memorandum Decision 20A-DR-1340 | December 23, 2020                 Page 6 of 7
      regarding her college education and was not willing to help pay for it at that

      time, but he expressed an interest in renewing their relationship. Over the next

      three years, however, Daughter made absolutely no effort to do so. Based on

      the foregoing, we cannot conclude that the trial court abused its discretion in

      finding that Daughter repudiated her relationship with Father. Therefore, we

      affirm its denial of Mother’s motion for college expenses.


[9]   Affirmed.


      Najam, J., and Riley, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 20A-DR-1340 | December 23, 2020   Page 7 of 7